Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 24, 2017

                                           No. 04-17-00660-CR

                                       IN RE Daniel LONGORIA

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

      On October 11, 2017, Relator filed this petition for writ of mandamus and a motion for
emergency stay. On October 16, 2017, Relator filed a motion to dismiss this proceeding. On
October 20, 2017, Relator filed a certificate of conference stating the real party in interest is not
opposed to the motion to dismiss. Accordingly, this original mandamus proceeding is
DISMISSED, and Relator’s motion for emergency stay is DENIED AS MOOT.

           It is so ORDERED on October 24, 2017.


                                                            _________________________________
                                                            Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2017.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 2017-CR-8870, styled The State of Texas v. Daniel Longoria, pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.